UNITED STATES SECURITIES AND EXCANGE COMMISSION WASHTINGTON, D.C, 20549-4628 Mr. Kam Shah Cheif Exectuive Officer, Chief Financial Officer, and Director Bontan Corporation Inc. 47 Avenue Rd, Suite 200 Toronto, ON M5R 2G3 RE: Bontan Corporation Inc. Amend No. 1 to Registration Statement on Form F-1 Filed February 25, 2010 File No. 333-164935 Dear Mr. Shah, We have limited our review of your filing to those issues we have addressed in our comments. Where indicated, we think you shoudl revise yoru document in respose to these comments. If you disagree, we will consider your explanation as to why our comment is inapplicable or a revision is unnecessary. Please be as detailed as necessary in your explanation. In some of our comments, we may ask you to provide us with information so we may better understand your disclosure.
